Citation Nr: 1043680	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased rating greater than 20 percent for 
diabetes mellitus, type II, with diabetic retinopathy, prior to 
November 11, 2009.

2.  Entitlement to an increased rating greater than 40 percent 
for diabetes mellitus, type II, with diabetic retinopathy, since 
November 11, 2009.

3. Entitlement to an increased rating greater than 10 percent for 
peripheral neuropathy of the right lower extremity.

4. Entitlement to an increased rating greater than 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The March 2006 rating decision continued the Veteran's 20 percent 
rating for diabetes mellitus, with diabetic retinopathy and 
peripheral neuropathy of the extremities, finding, among other 
things, that the Veteran's diabetic complications were at 
noncompensable ratings and did not warrant separate ratings.  
Thereafter, the RO in a November 2006 decision granted the 
Veteran separate 10 percent ratings for peripheral neuropathy of 
the bilateral lower extremities, respectively.  Finally, in a 
July 2010 rating decision, the RO increased the Veteran's 
diabetes mellitus evaluation to 40 percent disabling effective 
November 11, 2009.  After the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating or separate 
compensable ratings, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 
35 (1993).  Accordingly, the issues are still properly before the 
Board here and the issues have been appropriately rephrased 
above.

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest ratings possible, 
he has not claimed to be unemployable due to these disabilities; 
therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

This case was remanded by the Board in July 2009 for further 
development.  The Board is satisfied as to substantial compliance 
with its remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included obtaining additional VA treatment records and 
scheduling appropriate VA examinations to determine the nature 
and progression of the Veteran's diabetes mellitus, diabetic 
retinopathy, and peripheral neuropathy of the bilateral lower 
extremities.  As such, the case is now ready for disposition.

The issues of entitlement to service connection for kidney 
disease, hypertension, erectile dysfunction, and Dupuytren's 
disease have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

Finally, as a procedural matter, the Board notes that the Veteran 
submitted VA treatment records. This evidence was received after 
the last RO review and did not include a waiver. The Board has, 
accordingly, reviewed the additional evidence. However, these 
treatment records are duplicative of those previously considered 
by the RO.  He also submitted a private medical report to support 
his claim for Dupuytren's disease or diabetic neuropathy of the 
upper extremities, and that contained no findings relevant to the 
issues on appeal.  The Board concludes that there is no prejudice 
in proceeding with consideration of this case without affording 
the RO an opportunity to review the evidence in question.  See 38 
C.F.R. § 19.31 (2010).


FINDINGS OF FACT

1.  For the period prior to November 11, 2009, the competent 
medical evidence reveals that the Veteran's diabetes mellitus, 
type II, is controlled by insulin and a restricted diet, but not 
by physician-prescribed regulation of activities.  

2.  For the period since November 11, 2009, the competent medical 
evidence reveals that the Veteran's diabetes mellitus, type II, 
is controlled by insulin and a restricted diet, but not by 
physician-prescribed regulation of activities; although there are 
episodes of ketoacidosis or hypoglycemic reactions, they do not 
require one or two hospitalizations per year or twice a month 
visits to a diabetic care provider.

3.  The Veteran's peripheral neuropathy of the right lower 
extremity is currently manifested throughout the rating period on 
appeal by no more than incomplete, mild paralysis.

4.  The Veteran's peripheral neuropathy of the left lower 
extremity is currently manifested throughout the rating period on 
appeal by no more than incomplete, mild paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, type II, have not been met during the 
period prior to November 11, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a disability rating in excess of 40 percent 
for diabetes mellitus, type II, have not been met during the 
period since November 11, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Codes 8521 (2010).  

4.  The criteria for an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Codes 8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2009, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings.  With 
that letter, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in an October 2008 supplemental 
statement of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  



Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records.  
Further, the Veteran submitted additional treatment records as 
well as written statements in support of his claims.

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in December 2005, September 2006, and 
December 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  On appeal, the Board 
remanded this issue for, among other things, a more recent 
examination, which was performed in December 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's diabetes with diabetic 
retinopathy or peripheral neuropathy of the bilateral lower 
extremities since the December 2009 VA examinations.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.  Therefore, the available records 
and medical evidence have been obtained in order to make adequate 
determinations as to these claims. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.



Evaluation in Excess of 20 Percent For Diabetes Mellitus, Type 
II,
with Diabetic Retinopathy, Prior to November 11, 2009

The Veteran seeks a higher evaluation for his service-connected 
diabetes mellitus.  By way of history, in October 2005, the 
Veteran filed a claim for an evaluation in excess of 20 percent 
for his service-connected diabetes mellitus.  The Veteran's claim 
was denied in the initial March 2006 rating decision, but the RO 
increased his disability rating to 40 percent effective November 
11, 2009, in a July 2010 rating decision based on the results of 
a December 2009 VA examination.  As such, the Board must evaluate 
the propriety of the 20-percent rating for diabetes mellitus 
assigned prior to November 11, 2009, as well as the 40-percent 
rating for diabetes mellitus assigned since November 11, 2009.  

For the period from October 24, 2005, to November 11, 2009, the 
Veteran was assigned a 20 percent rating for type II diabetes 
mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant 
to Diagnostic Code 7913, a 40 percent rating is warranted when 
the condition requires insulin, restricted diet, and regulation 
of activities.  

A 60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 100 percent rating is warranted when the condition requires 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

Retinopathy is rated under Diagnostic Code 6006, which provides 
rating criteria for retinitis.  Under the applicable regulation, 
the disease is to be rated, in chronic form, from 10 percent to 
100 percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The code provides that the minimum rating during 
active pathology is 10 percent.  See 38 C.F.R. § 4.84a (2007).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Also, if there exists a difference of more than 4 diopter of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a lens 
of not more than 4 diopters difference from that used with the 
better eye will be taken as the visual acuity of the poorer eye.  
See 38 C.F.R. § 4.75. 

Recently, this rating criteria has been amended.  Under the 
amended criteria, Diagnostic Code 6006 is now explicitly for the 
rating of retinopathy.  This condition is now to be evaluated 
under a General Rating Formula.  This General Rating Formula 
provides that the disability is to be evaluated on the basis of 
either visual impairment due to the particular condition or on 
incapacitating episodes, whichever results in a higher 
evaluation.

The amended rating criteria were effective December 10, 2008 and 
applied to all applications for benefits received by VA on or 
after December 10, 2008. See 73 Fed. Reg. 66550 (Nov. 10, 2008).  
This claim was received before this date.  Thus, the Board finds 
that the amendments do not apply to this appeal.


The Veteran has several complications associated with diabetes, 
including peripheral neuropathy of the lower bilateral 
extremities, for which he is receiving separate ratings.  The 
evaluation of peripheral neuropathy of the lower bilateral 
extremities is also before the Board at the present time.  

The Court has held that in order for a veteran to be entitled to 
the next higher disability rating of 40 percent under Diagnostic 
Code 7913, the evidence must show that it is medically necessary 
for him to avoid strenuous occupational and recreational 
activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  
Medical evidence is required to support the "regulation of 
activities" criterion of such rating. Id.

Here, the Veteran was afforded a VA diabetes mellitus examination 
in December 2005, at which time he was diagnosed with diabetes 
mellitus as well as mild, non-proliferative diabetic retinopathy.  
The examination report noted that his diabetes medications were 
metformin and glipizide, both oral medications.  The examiner 
confirmed that the Veteran had not been treated with insulin, 
although he was on a diabetic diet.  The examiner also noted that 
the Veteran had no episodes of hypoglycemic or ketoacidotic 
reactions. 

The Veteran was also afforded a VA eye examination in December 
2005.  His corrected vision in the right eye was 20/30 and in the 
left eye was 20/20.  Visual fields were within normal limits.  
The examiner concluded that the Veteran suffered from decreased 
vision in his right eye secondary to lazy eye (as opposed to 
diabetes).  The examiner also noted that the Veteran suffered 
from mild cataracts which were not related to his service-
connected diabetes.  The examiner indicated that the Veteran also 
had mild diabetic retinopathy in his right eye, but not to the 
degree where it would impair his vision.  No findings were made 
with regard to the Veteran experiencing episodic incapacity due 
to his retinopathy.  There was no diabetic retinopathy in the 
left eye.  

VA treatment records in October 2006 indicated that the Veteran 
began taking insulin to control his diabetes mellitus.  Optometry 
evaluations conducted in April and July 2008 indicated that the 
Veteran's corrected vision in the left eye was 20/20 and in the 
right eye was 20/25.  In August 2008, the Veteran's treating 
physician submitted correspondence indicating that he had been 
following the Veteran's diabetes mellitus for approximately 3 
years, and that he was insulin dependent with complications of 
retinopathy, peripheral neuropathy, and gastroparesis.  The 
physician further stated that the Veteran must maintain a 
diabetic diet and was recommended to engage in daily aerobic 
exercise such as walking to maintain control of his diabetes.  In 
April 2009, the Veteran's corrected vision was 20/25 bilaterally.  
None of the treatment records refer to him having episodic 
incapacity due to his retinopathy.

Based on this evidence, it does not appear that the Veteran meets 
the criteria for a rating in excess of 20 percent under 
Diagnostic Code 7913 for his diabetes mellitus prior to November 
11, 2009.  Although the evidence shows that his diabetes 
necessitated insulin and a restricted diet, there was no evidence 
of restriction of activities due to diabetes.  To the contrary, 
the Veteran's treating physician indicated in his August 2008 
letter that the Veteran was actually encouraged to engage in 
aerobic exercise to control his diabetes rather than to avoid 
strenuous occupational and recreational activities.  

With regard to the non-proliferative diabetic retinopathy, the 
record fails to establish symptomatology that would warrant a 
compensable rating as a separate disability. The Veteran's 
distant vision was correctable to 20/25 (at its worse) and there 
is no field loss.  There is no other indication of symptoms 
ratable under the schedule, to include the presence of active 
disease.  Therefore, no compensable rating is warranted, to 
include a 10 percent rating for active pathology. See 38 C.F.R. § 
4.84a, Diagnostic Code 6006

Finally, although gastroparesis may be evaluated separately from 
diabetes mellitus under a Diagnostic Code relevant to 
gastrointestinal disorder, the Board notes that subsequent 
examinations determined that there was insufficient evidence to 
warrant a diagnosis of gastroparesis or its residuals.  See 
Report of December 2009 VA examination.  The assignment of a 
separate rating for gastroparesis is therefore not warranted.

Evaluation in Excess of 40 Percent For Diabetes Mellitus, Type 
II,
with Diabetic Retinopathy, Since November 11, 2009

The Board will now evaluate the propriety of the 40 percent 
rating assigned for diabetes mellitus since November 11, 2009.  
For the period since November 11, 2009, the Veteran has been 
assigned a 40 percent rating for type II diabetes mellitus under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic 
Code 7913, the next higher rating of 60 percent is warranted when 
the condition requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.

Here, the Veteran was afforded a VA diabetes mellitus examination 
in December 2009.  The December 2009 VA examination report 
indicated that the Veteran takes insulin more than once daily to 
control his diabetes.  Furthermore, the examiner indicated that 
there were episodes of hypoglycemic reactions and ketoacidosis, 
but that they did not require hospitalization and only required 
visits to a diabetic care provider once every three months.  The 
Veteran was noted to follow a restricted or special diabetic 
diet, but was not restricted in his ability to perform strenuous 
activities.  

Upon examination of the Veteran's eyes, his pupils' reaction to 
light and accommodation and well as visual acuity was normal, 
bilaterally.  His visual fields were grossly normal, and his 
fundoscopic examination was normal.  There were no cataracts 
noted.  The examiner diagnosed him with diabetic retinopathy 
secondary to his service-connected diabetes.  

The Veteran was also afforded a separate VA eye examination in 
December 2009, at which time he was diagnosed with diabetic 
retinopathy secondary to his diabetes, which was described as 
stable.  He was also diagnosed as having retinoschisis in his 
left eye that was not related to his diabetes.  Upon physical 
examination, his corrected visual acuity from a distance was 
20/25-2 in his right eye and 20/25-1 in his left eye.  His 
corrected near visual acuity was 20/30 in his right eye and 20/25 
in his left eye.  There was no history of incapacitating 
episodes.

Based on this evidence, it does not appear that the Veteran meets 
the criteria for a rating in excess of 60 percent under 
Diagnostic Code 7913 for his diabetes mellitus since November 11, 
2009.  Although the evidence shows that his diabetes necessitated 
insulin and a restricted diet, there was no evidence of 
restriction of activities due to diabetes.  The examiner 
indicated that there were episodes of hypoglycemic reactions and 
ketoacidosis, but emphasized that they did not require 
hospitalization and only required visits to a diabetic care 
provider once every three months.  Significantly, they did not 
require visits to a diabetic care provider twice per month.  
Furthermore, although the Veteran was diagnosed with bilateral 
diabetic retinopathy during this period, it is a noncompensable 
complication which is considered part of the diabetic process 
under Diagnostic Code 7913.  See 38 C.F.R. § 4.79, Diagnostic 
Code 6006.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Evaluation in Excess of 10 Percent for Peripheral 
Neuropathy of the Right and Left Lower Extremities

Procedurally, the RO issued a rating decision, dated in November 
2006, that granted service connection for peripheral neuropathy 
of the right and left lower extremities as secondary to service-
connected diabetes mellitus.  Separate 10 percent evaluations 
were granted for each lower extremity effective October 29, 2003.  
The Veteran now seeks increased evaluations for the peripheral 
neuropathy in each lower extremity.  

The Veteran's service-connected peripheral neuropathy of the 
lower extremities are each separately rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010) 
(providing ratings for paralysis of the external popliteal nerve 
(common peroneal)).  Diagnostic Code 8521 provides that moderate 
incomplete paralysis is rated as 20 percent disabling and severe 
incomplete paralysis is rated as 30 percent disabling.  Complete 
paralysis of the external popliteal nerve, foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes, is rated as 40 percent disabling. 

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.  The words such as "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).  

After reviewing the evidence of record, the Board finds that, 
overall, such evidence does not support findings that the 
Veteran's service-connected peripheral neuropathies of the right 
and left lower extremities warrant evaluations in excess of 10 
percent for each lower extremity. 

The Veteran was afforded a VA peripheral nerves examination in 
September 2006, at which time he was diagnosed with 
polyneuropathy with nerve dysfunction.  Upon motor examination, 
he was able to extend the bilateral knees against resistance on 
the leg (femoral nerve), able to dorsiflex the bilateral great 
toes and feet against resistance (deep peroneal nerve), able to 
flex the knee against resistance (sciatic nerve), and exhibited 
normal plantar flexion of the foot and normal flexion of the toes 
against resistance (tibial nerve).  Upon sensory function 
examination, vibration sense was decreased on the dorsum of the 
bilateral feet, although pain, light touch, and position sense 
were normal.  Knee and ankle reflexes were normal, bilaterally, 
as were the Babinski reflexes.  There was no atrophy, abnormal 
muscle tone or bulk, tremors, tics, or abnormal movements.  Joint 
function was not affected by a nerve disorder, and gait and 
balance were normal.  

Electromyogram (EMG) findings revealed mild polyneuropathy with 
predominant axonal degeneration.  Although neuralgia was present, 
paralysis and neuritis were absent.  

A VA treatment note dated in May 2007 indicated that the Veteran 
had bunions on both feet below the great toe.  However, 
monofilament light touch testing was normal for the bilateral 
feet, as was pedal pulse.  

The Veteran was also afforded a VA diabetes mellitus examination 
in December 2009, at which time it was noted that he suffered 
from paresthesias in the bilateral feet manifested by loss of 
sensation.  Upon neurological examination, he exhibited no motor 
loss and normal cranial nerve function, although sensory loss was 
noted.  Reflexes in the bilateral knee and ankles were normal, as 
was Babinski reflex.  The color and temperature of his bilateral 
lower extremities were normal, and his posterior pedal pulse was 
normal, although his dorsalis pedis pulse was decreased.  The 
examiner diagnosed him with only "mild peripheral 
polyneuropathy" of the lower extremities, and noted the presence 
of neuritis and neuralgia.  

Despite the complaints and findings noted above, the overall 
disability picture is not found to constitute "moderate" 
incomplete paralysis of the external popliteal nerve.  Indeed, 
the examinations indicated that the Veteran's reflexes were 
intact.  The involvement of the Veteran's peripheral neuropathy 
appeared to be wholly sensory, with decreased vibration sense on 
the dorsum of the bilateral feet.  

Additionally, the Board notes that the September 2006 VA 
examination identified nerves other than the external popliteal 
nerve (common peroneal) that could be affected by the Veteran's 
peripheral neuropathy, such as the anterior tibial nerve (deep 
peroneal).  However, the Board notes that the rating schedule may 
not be 
employed as a vehicle for compensating a claimant twice or more 
for the same symptomalogy; such a result would overcompensate him 
for the actual impairment of earning capacity.  See 38 C.F.R. § 
4.14 (2010) (noting that the evaluation of the same disability 
under various diagnoses is to be avoided).  The Court has 
indicated that the critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App 259, 262 (1994).  
The appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Id.  It also bears 
noting that a mild incomplete paralysis of the deep peroneal 
nerve warrants a noncompensable under Diagnostic Code 8523.  
Thus, after a review of other potentially applicable diagnostic 
codes, the Board finds, for the reasons stated above, that the 
Veteran's right and left lower extremity peripheral neuropathy 
does not have distinct and separate symptomatology and is no more 
than mildly (incomplete) disabling.  

In conclusion, the Board finds that the Veteran's disability 
picture, for each lower extremity, is not most nearly 
approximated by the next-higher 20 percent evaluation.  Further, 
the Board finds that the clinical evidence, as detailed above, 
does not show distinct time periods exhibiting symptoms 
warranting staged evaluations.  Hart, 21 Vet. App. at 509-10.  
Consequently, the Board finds that the currently assigned 10 
percent ratings throughout the rating period on appeal 
appropriately reflect the clinically-established impairment 
experienced by the Veteran.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 

In denying the claims for higher ratings, the Board has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or 


frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to 
include such factors as marked interference with employment or 
frequent periods of hospitalization as to render impracticable 
the application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
diabetes mellitus and associated peripheral neuropathy is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's diabetes mellitus and associated 
peripheral neuropathy with the established criteria found in the 
rating schedule for these disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.


The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his diabetes mellitus or associated 
peripheral neuropathy.  Indeed, it appears that the Veteran was 
only hospitalized once for laser surgery of his left eye.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  

The record reflects that the Veteran worked as a carpenter from 
1970 to 1995.  He stopped working as a full-time carpenter in 
1988 because he bought a property in northern Michigan which he 
maintained until selling it in 1998.  He is currently employed as 
a real estate broker and reported at his December 2009 VA 
diabetes mellitus examination that he lost no time from work due 
to his service-connected disabilities in the last year.  The 
December 2009 examiner indicated that the only effect of the 
Veteran's peripheral neuropathy of the bilateral lower 
extremities on his occupation was pain.  

In short, there is nothing in the record to indicate that this 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.






(CONTINUED NEXT PAGE)


ORDER

Entitlement to an increased rating greater than 20 percent for 
diabetes mellitus, type II, with diabetic retinopathy, prior to 
November 11, 2009, is denied

Entitlement to an increased rating greater than 40 percent for 
diabetes mellitus, type II, with diabetic retinopathy, since 
November 11, 2009, is denied.

Entitlement to an increased rating greater than 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an increased rating greater than 10 percent for 
peripheral neuropathy of the left lower extremity is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


